DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claim(s) 1-3 is/are pending.  Claim(s) 1-3 is/are currently under examination.

Priority
Applicant’s claim for domestic benefit under 35 U.S.C. 119(e) to the provisional application(s), 62/417,366 filed 04 November 2016, is acknowledged.  

Applicant states that this application is a continuation application of the prior-filed application 15/683,960.  A continuation or divisional application cannot include new matter.  Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
[0008] Mechanomyogram (MMG)

[0039] The present disclosure is directed to a novel medical device that utilizes, for diagnosis and other medical uses, the detection of emitted radiofrequency (RF) signals experimentally shown as spontaneously emitted by a non-equilibrium population of spin polarized electrons in chiral media during their relaxation to equilibrium. The emitted RF correspond to the Zeeman spin-flip energy of electrons under the influence of a magnetic field (MF), which in the absence of an external MF are too difficult to detect. Using a larger MF shifts the low energy, low frequency RF emission of spin polarized electrons to a higher RF power emission wave characterized by a fixed resonant frequency. The detection of these higher RF power emissions is relatively easy using conventional MF magnet sources and antenna receiver technology.

[0087] FIG. 3 is a graphical representation of the representative experimental results. Upper trace 310 shows lock-in amplifier 115 output – expressed along the y-axis and measured in arbitrary units (a.u.) of detected emitted RF power – versus time (in seconds) along the x-axis. The parameters displayed are modulation frequency 3 kHz, variable field amplitude 20 gauss, lock-in time constant 100 msec. When permanent magnet 210 (160) is brought close enough to the preparation for the chamber to be in a magnetic field corresponding to the Zeeman frequency at ~4 GHz, i.e., approx. 1600 gauss, bursts of RF (see inset 230, 240) are recorded. The trace (below) 320 shows integrated power accumulation when the magnet is on and no activity when the magnet is off during the interval of trace (i.e., 500 seconds as in the upper trace). 

[0088] FIG. 4 is a graphical representation 400 showing effect of chloroform on RF power emission. Upper trace 410 displays effect of an applied magnetic field (y-axis) versus time (x-axis) while lower trace 420 displays RF power (y-axis) over same period (x-axis)). As can be seen, the magnetic field is increased from zero to 2000 gauss during a representative recording which is shorter than a few minutes. Before the chloroform is introduced to the flies, the emitted RF power from the flies that is detected (measured in arbitrary units) increases. Once the chloroform is introduced and fully takes effect – i.e., chiral activity ceases or slows down – RF emitted power becomes negligible to indicate a correlation between RF emitted power and cellular activity. When chloroform is introduced to the chamber (represented by 430-440), there is a transient perturbation of the RF signal followed by a return to baseline without change in the magnetic field.

[Abstract] [00140] A novel medical device that utilizes, for diagnosis and other medical uses, the detection of emitted radiofrequency (RF) signals experimentally shown as spontaneously emitted by a non-equilibrium population of spin polarized electrons in chiral media during their relaxation to equilibrium. The emitted RF signals correspond to the Zeeman spin-flip energy of electrons under the influence of a magnetic field (MF), which in the absence of an external MF are too difficult to detect. Using a larger MF shifts the low energy, low frequency RF emission of spin polarized electrons to a higher RF power emission wave characterized by a fixed resonant frequency. The detection of these higher RF power emissions is relatively easy using conventional MF magnet sources and antenna receiver technology.

While the original specification of 15/683,960 discussed upper trace 310 showing lock-in output as well as integrated trace 320, the y-axis of the original Fig. 3 of 15/683,960 did not indicate RF power in arbitrary units and integrated RF power in arbitrary units.  Additionally, while the original specification of 15/683,960 discussed upper trace 410 being magnetic field and lower trace 420 being RF power, the y-from 0 to 2000 gauss and RF power in arbitrary units.  

Information Disclosure Statement
No information disclosure statement (IDS) document(s) has/have been filed in the instant case.  Applicant is kindly reminded of the requirements of 37 CFR 1.56; Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2000); and McKesson Information Solutions, Inc. v. Bridge Medical, Inc., 487 F.3d 897, 913 (Fed. Cir. 2007).  If applicant is aware of any materially relevant prior art, it should be submitted in an IDS for consideration.
It is noted that the listing of reference(s) in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, applications, or other information submitted for consideration by the Office, and MPEP § 609.04(a), subsection I states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the reference(s) have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: 
In ¶ 0087, “FIG. 3 is a graphical representation of 
In ¶ 0088, “while lower trace 420 
Appropriate correction is required.

Claim Objections
Claim(s) 1-3 is/are objected to because of the following informalities:
In claim 1, line 2, “an non-equilibrium population” should read --a non-equilibrium population--
In claim 2, line 1, “emitted RF signals” should read --emitted radiofrequency (RF) signals-- to define the acronym/abbreviation at first mention in the claim (note that claim 2 does not depend upon claim 1 and does not inherit defined acronyms/abbreviations from claim 1)
In claim 2, line 2, “an MF” should read --a magnetic field (MF)-- to define the acronym/ abbreviation at first mention in the claim
In claim 3, line 1, “an MF source” should read --a magnetic field (MF) source-- to define the acronym/ abbreviation at first mention in the claim (note that claim 3 does not depend upon claim 1 and does not inherit defined acronyms/abbreviations from claim 1)
In claim 3, line 2, “emitted RF signals” should read --emitted radiofrequency (RF) signals-- to define the acronym/abbreviation at first mention in the claim 
In claim 3, line 3, the examiner suggests “they” should read --the spin polarized electrons-- to improve clarity
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) that use the word “means” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is/are: 
“means for generating and directing the MF at a targeted region to induce emitted RF signals that are correlated in energy and frequency to the MF without any external energy input” in claim 2; and
“means for tuning a receiver antenna to the resonant frequency of the emitted RF signal to detect the emitted RF signals” in claim 2.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation “means for generating and directing the MF at a targeted region to induce emitted RF signals that are correlated in energy and frequency to the MF without any external energy input” in claim 2: a moving magnet (¶ 0083); and/or control unit #510 and solenoid #520 (¶ 00103 ¶ 00106-00107, Fig. 5).
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation “means for tuning a receiver antenna to the resonant frequency of the emitted RF signal to detect the 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 1-3 is/are drawn to devices of detecting RF signals generated by electrons that are spin polarized by flowing through a chiral media.  The claims as a whole have been determined to cover these devices with respect to any chiral media, including electron transport chains present in living cell organisms that include fruit flies (Drosophila), mice, large animals, humans, bacteria, and plant organisms.  In particular, each claim is directed to a “medical” device, and claim 1 specifically recites being “for medical use applications.”
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include: (1) Level of skill and knowledge in the art, (2) Disclosure of drawings, (3) Sufficient relevant identifying characteristics, (4) Method of making the claimed invention, (5) Actual reduction to practice, and (6) Predictability in the art.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
(1) Level of skill and knowledge in the art/Predictability in the art
The level of skill in the Electron Spin Resonance (ESR) and functional Magnetic Resonance Imaging (fMRI) (see instant ¶ 00111 ¶ 00129) arts is high.  In particular, details regarding structures of generating a magnetic field (MF) of a given magnitude and detecting radiofrequency (RF) waves were well known in the art before the effective filing date of the claimed invention.  ESR and fMRI each provide a high-level RF signal, which is not necessarily associated with spontaneous emissions by electrons that are spin cellular or organelle level specificity or resolution.  
For an explanation of theoretical principles and practical application of ESR, see the following NPL reference from 1993 referred to as “Thornalley”:
Scott, Gerald.  Atmospheric Oxidation and Antioxidants [online].  Elsevier Science Ltd, May 1, 1993, Vol. 3, Chapter 2: “Electron Spin Resonance and Spin Trapping” by Paul J. Thornalley, pp. 33-69, ISBN-10: 0444896171.  Retrieved from the Internet: <URL: https://books.google.com/books?id=PJIZpUbuyugC&lpg=PA33&dq=Electron%20Spin%20Resonance%20%22respiring%22%20organelle%20electron%20transport%20chain&lr&pg=PA33#v=onepage&q&f=true>.

There are two notable features of traditional ESR that were well known in the art:
Application of Microwave Energy:  Spin polarized electrons are promoted from a low energy spin state to a high energy spin state by absorption of incident microwaves.  See Section 2.1 of Thornalley as well as ¶ 0050 of the instant specification.
Spin Trapping Agents: In vivo applications of ESR known in the art utilize a “spin trapping” agent that is injected or introduced into a living body.  These spin trapping agents allow for detection and identification of short-lived free radicals (see Sections 3.1-4.2 of Thornalley), and certain spin trapping agents targeted at the mitochondria have been investigated in the art.
Leunbach (US 5,263,482 from 1993) provides evidence that it was known in the ESR and MRI arts that electron spin systems naturally occur in an oxidation chain in mitochondria in a living body: “Electron spin systems do occur naturally in the body, e.g. in substances synthesized in certain metabolic pathways such as the oxidation chain in the cell mitochondria, although normally at low concentration” (col. 14, lines 4-7).  Leunbach accordingly discloses administering an agent containing paramagnetic species possessing a desired electron spin transition (col. 14, lines 8-14; col. 4, line 35).  
At the same time, it was not within the skill of the art to be able to detect RF signals spontaneously emitted or radiated by electrons that are (naturally) spin polarized by flowing through any chiral media, 
The inventor appears to be departing from knowledge in the art and developing an emerging technology:
[0021] While bio-scientists are aware that electron current biosignals exist and the circumstances under which released, to date there is no technique to directly measure and detect such biosignals. One of the reasons is that the biosignals involved in respiration are steady signals and there is no technique for measuring steady biosignals. Furthermore, electron currents flow in all spatial directions within the cell and the organism, and the steady magnetic fields they create cancel each other out.

[0023] In theory, a number of free radicals no less than 1011 or 1012 would be required for detection, a number that's too high for current technology.

[0027] Given electron currents cannot be directly detected, magnetic resonance was employed

[0055] Consequently, despite conventional wisdom, a different approach was taken: spontaneous emission without resonance. In spontaneous emission, there is no "stimulating" chemical reaction as such. Instead, the focus is on applying a MF and looking at the electron spin change.
[0056] Conventional wisdom until now would have led one not to consider spontaneous emission because as electron spin jumps from high to low, spin changes are believed to be undetectable because they will mostly occur by thermal processes that do not cause emission of radio waves.

Since little is known in the prior art and predictability in the art was low regarding the nature of the invention, the specification would need a high level of detail in order to show possession of the claimed invention.
(2) 	Scope of the invention in disclosure
Page 9, ¶ 0049 of the disclosure provides that “A testing environment utilizing fruit flies was used to prove the principle [that the spin polarized electrons do in fact emit radiowaves]” that can be detected and measured.  Accordingly, the disclosure has provided further details regarding detecting RF emissions in fruit flies through Figs. 1-4 and through the article referred to as Turin’2014 incorporated by reference in the specification in ¶ 0026.  The inventor provides some guidance regarding correlation between fruit Obvious additional experiments are needed to prove the results on for example mice and humans” (¶ 00120).  See also Turin’2014, pg. E3532, “The significance of these results will, therefore, depend largely on their applicability to other organisms.”  While the disclosure may describe factors to consider in designing scaled-up medical diagnostic equipment for other living cell organisms (i.e. increasing size of magnets, coils, and/or antennas; RF emission tunneling techniques), details of actualized structure to achieve detection in living cell organisms other than fruit flies are absent.  These examples for mice, humans, large animals, bacteria, and plant cell organisms, as well as Figs. 5-8 are considered to be “prophetic” examples, which describe embodiments of the invention based on predicted results rather than work actually conducted or results actually achieved (see MPEP § 2164.02).  The fruit fly animal model, which is not a mammalian model, does not appear to be adequate to make immediate conclusions about the existence of naturally-occurring spin polarized electrons that spontaneously emit RF signals under the influence of a magnetic field with high enough intensity to be detected in humans.
Additionally, with respect to claim(s) 1-3 reciting a “medical” device and claim(s) 1 reciting being “for medical use applications,” the disclosure does not properly describe any medical use applications of RF signals measured from fruit flies.  Applicant’s discussion of indicating oxygenation levels, reflecting brain activity, and monitoring anesthesia in ¶ 0096 ¶ 00105 ¶ 00128 are considered to be “prophetic” examples, which describe embodiments of the invention based on predicted results rather than work actually conducted or results actually achieved (see MPEP § 2164.02).  In particular, specific software steps or algorithms to allow isolation of an RF signal related specifically to spontaneous emissions of (naturally-occurring) spin polarized electrons in a transport electron chain of a respiring organelle separated from background noise are absent, as are specific software steps or algorithms to scan for a medical image at a slice of human or other animal anatomy.  The disclosure does not properly describe how a particularly 
Furthermore, the disclosure indicates a relatively incomplete understanding (see MPEP § 2164.06[b], subsection I[D]) with regards to a relationship between (a) a detected RF wave or emission and (b) spin polarized electrons at a particular depth in a living cell organism, i.e. spin polarized electrons associated with a transport electron chain of a respiring organelle, relaxing to an equilibrium state.  The disclosure indicates that it is hypothesis that “electrons travelling through proteins and other biological media become almost completely spin polarized [such that] most of the electrons in the mitochondrial electron transport chain will also be spin polarized as well” (instant ¶ 0046) and indicate that plant cell organisms have not yet been shown to exhibit or possess spin polarized electrons in the same or similar way as in chiral matter (instant ¶ 00128).  Even if this hypothesis is true and electrons in a mitochondrial electron transport chain contribute to a detected RF signal, there does not appear to be any definitive way to know or prove that the detected RF signal is specifically a result of (naturally-occurring) spin polarized electrons in chiral media of a living cell organism, i.e. in a transport electron chain of a respiring organelle, with any reliability.  Converting measured RF signals to be used for medical use applications, as specifically recited in Claim 1, such as obtaining medically relevant results correlated with respiring organelle function, would be particularly dependent on such a definitive relationship.
Moreover, the following NPL reference referred to as Turin’2020 that is publically available online:
Turin, Luca, et al.  Spontaneous Radiofrequency Emission from Electron Spins within Drosophila: a preliminary report on a novel biological signal [online].  arXiv, March 9, 2020 [retrieved on 08 April 2020], 1907.04764v3 [physics.bio-ph], pp. 1-16.  Retrieved from the Internet: <URL: https://arxiv.org/abs/1907.04764>.

provides the following on pages 13-14:
The fact that the RF emission varies rapidly is also remarkable. Most electron currents in living systems flow through mitochondria, and some or all of the RF emission may be thus related to mitochondrial metabolism. A constant RF emission, would be expected However, the fact that the signals disappear in chloroform, whereas respiration is only mildly inhibited, suggests instead a direct connection with the central nervous system. …

The RF emissions described in this report may therefore reflect neuronal activity. If they are related to cellular respiration and imaging can be achieved, they may provide a new technology to measure oxygen consumption. If instead the RF signals are correlated with high-speed neuronal activity, as the TrpA experiments suggest, then a new window may be opened into neuronal physiology. If they are also found in humans and vary in a reproducible fashion according to brain state, they may enable diagnostics and device control via RF. We are currently designing a device to measure such signals from larger animals including human subjects.

Evidentiary disclosure that RF emission signals disappear in chloroform, which only mildly inhibits respiration, is particularly suggestive that some or all of the RF emission may not be related to mitochondrial metabolism and that instead RF emissions are reflective of neuronal activity.  Whether the RF emission is related to mitochondrial metabolism, neuronal activity, both, or otherwise, Turin’2020 provides evidence that the inventor still had a relatively incomplete understanding as of March 9, 2020 regarding whether the detected RF emission is truly related to spin polarized electrons associated with a mitochondrial transport electron chain; it would follow that the inventor had a relatively incomplete understanding at the effective filing date of the claimed invention at least three years prior.  Further, “currently” designing a device to measure signals from larger animals including humans is at least suggestive that such a device for humans may not have been in the inventor’s possession at the effective filing date of the claimed invention. 
(3) Physical properties, (4) Functional characteristics, and (5) Method of making the claimed invention/actual reduction to practice:
As described above, the specification does not contain an actual reduction to practice for chiral media of living cell organisms other than fruit flies, such as humans or mice or plant cell organisms, but sets forth “prophetic” examples for devices of detecting RF signals spontaneously emitted by electrons (naturally) spin polarized by flowing through any chiral media, including that in any living cell organism.  
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”).
Accordingly, it is deemed that the specification fails to provide adequate written description and description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

The examiner notes that the specification does appear to provide adequate written description for the species of fruit flies.  In order to broadly claim the genus of all chiral media, which include chiral media in any living cell organisms, including human tissues, and broadly claim any medical use application, a continuation-in-part application may be filed with written description of further working examples and description to demonstrate possession of the breadth of the genus.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 and 3 recite(s) the limitation(s) “the detection” in claim 1, line 1, and claim 3, lines 1-2; “the Zeeman spin-flip energy” in claim 1, line 4, and claim 3, line 5; and “the influence” in claim 1, line 5, and claim 3, line 4.  There is insufficient antecedent basis for this/these limitation(s) in the claim(s).  
For examination purposes, the limitation “the detection” in claim(s) 1 and 3 will be read as “detection”; the limitation “the Zeeman spin-flip energy” in claim(s) 1 and 3 will be read as “a Zeeman spin-flip energy”; and the limitation “the influence” in claim(s) 1 and 3 will be read as “influence”.

Claim(s) 1 recite(s) the limitation(s) “the relaxation” in line(s) 3; “the frequency and magnitude” in line(s) 7; and “the resonant frequency” in line(s) 9.  There is insufficient antecedent basis for this/these limitation(s) in the claim(s).  
For examination purposes, the limitation “the relaxation” in claim(s) 1 will be read as “relaxation”; the limitation “the frequency and magnitude” in claim(s) 1 will be read as “a frequency and magnitude”; and the limitation “the resonant frequency” in claim(s) 1 will be read as “a resonant frequency”.

Claim(s) 1 and 3 recite(s) the limitation “electrons” each in line(s) 5.  It is unclear whether this/these limitation(s) is/are referring to which of the following:
“electrons that are spin polarized” in claim 1, lines 2-3, and claim 3, line 3;
a new, distinct element; or
otherwise.
For examination purposes, the limitation “electrons” in claim(s) 1 and 3 will be read as “the spin polarized electrons” (as if referring to “electrons that are spin polarized” in claim 1, lines 2-3, and claim 3, line 3).

Claim(s) 1 recite(s) the limitation “an incident MF” in line(s) 6.  It is unclear whether this/these limitation(s) is/are referring to which of the following:
“a magnetic field” in claim 1, line 5, that is incident;
a new, distinct element; or
otherwise.
For examination purposes, the limitation “apply an incident MF to the chiral media” in claim(s) 1 will be read as “apply the magnetic field incident upon the chiral media.”
The examiner suggests amending “apply an incident MF to the chiral media” in claim(s) 1 to read --apply the magnetic field incident upon the chiral media-- or --apply the magnetic field to the chiral media--.

Claim(s) 2 recite(s) the limitation(s) “the order of Zeeman energy” in line(s) 2 and “the resonant frequency” in line(s) 7.  There is insufficient antecedent basis for this/these limitation(s) in the claim(s).  
Since “order” may refer to a type of Zeeman effect or an order of magnitude, it is further unclear whether “a frequency of the order of Zeeman energy” is referring to a frequency of Zeeman energy 
For examination purposes, the limitation(s) “the order of Zeeman energy” in claim(s) 2 will be read as “an order of Zeeman energy” and interpreted as best understood; and the limitation(s) “the resonant frequency” in claim(s) 2 will be read as “a resonant frequency”.  Clarification is respectfully requested with respect to the use of the term “order” in the limitation “order of Zeeman energy.”

Claim(s) 2 recite(s) the limitation “means for generating and directing the MF at a targeted region to induce emitted RF signals that are correlated in energy and frequency to the MF without any external energy input” in line(s) 4-6.  
It is unclear whether the limitation “emitted RF signals” in lines 4-5 is referring to which of the following: “emitted RF signals” in claim 2, line 1; a new, distinct element; or otherwise.
It is further unclear whether the limitation “the emitted RF signal” in lines 7-8 is referring to one of “emitted RF signals” in line 1, or one of “emitted RF signals” in lines 4-5.  It is additionally unclear whether the limitation “the emitted RF signal” in lines 7-8 was intended to be --the emitted RF signals--, and if so, it would remain unclear whether this limitation is referring to “emitted RF signals” in line 1, or “emitted RF signals” lines 4-5.
It is also further unclear whether the limitation “the emitted RF signals” in line 8 is referring to “emitted RF signals” in line 1, or “emitted RF signals” lines 4-5.
It is unclear how a “means for generating and directing the MF at a targeted region” may perform the full function of “to induce emitted RF signals that are correlated in energy and frequency to the MF without any external energy input” for any given “targeted region,” since such inducing of emitted RF signals without any external energy input appears to depend on the material or chiral 
Since a magnetic field itself carries energy and may be considered “external energy input,” the limitations “directing the MF at a targeted region” and “without any external energy input” appear to be contrary to each other.  It is unclear whether applicant intended to instead recite --without any further external energy input-- (similar to the construction in claim 3, line 12).
For examination purposes, the limitation(s) “emitted RF signals” in claim 2, lines 4-5, will be read as --the emitted RF signals-- (as if referring to claim 2, line 1); the limitation(s) “the emitted RF signal” in claim 2, lines 7-8, will be read as --the emitted RF signals-- (as if referring to claim 2, line 1); and the limitation(s) “the emitted RF signals” in claim 2, line 8, will be interpreted as referring to claim 2, line 1.  
Additionally, for examination purposes, the limitation(s) “a targeted region” and “without any external energy input” in claim(s) 2 will be read as recited.  However, clarification is respectfully requested via amendment.  
The examiner suggests “a targeted region” should read --a targeted region of the chiral media-- or --a targeted region of the spin polarized electrons traveling in the chiral media--, and the examiner suggests “without any external energy input” should read --without any further external energy input--.

Claim(s) 3 recite(s) the limitation “an external MF” in line(s) 7.  It is unclear whether this/these limitation(s) is/are referring to which of the following:
“an ambient MF” in claim 3, lines 4-5;
a new, distinct element; or
otherwise.
For examination purposes, the limitation “an external MF” in claim(s) 3 will be interpreted as a new, distinct element.  However, clarification is respectfully requested.
The examiner suggests “an ambient MF” in claim 3, lines 4-5, read --an external MF--, as consistency would improve clarity, and “an external MF” in claim 3, line 7, read --the external MF--.

Claim(s) 3 recite(s) the limitation “chiral media” in line(s) 10.  It is unclear whether this/these limitation(s) is/are referring to which of the following:
“chiral media” in claim 3, line 3;
a new, distinct element; or
otherwise.
For examination purposes, the limitation “chiral media” in claim 3, line 10, will be read as “the chiral media” (as if referring to “chiral media” in claim 3, line 3).

Claim(s) 3
For examination purposes, the limitation “a frequency appropriate for detection by the received antenna” in claim(s) 3 will be interpreted as best understood and according to the prior art rejections below.
The examiner suggests “a frequency appropriate for detection” in claim(s) 3 should read --a frequency for detection--, i.e. remove the term “appropriate.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leunbach (US 5,263,482).
Regarding claim(s) 1, Leunbach teaches a medical device (ESREMRI [electron spin resonance enhanced magnetic resonance imaging] apparatus, col. 18, lines 22-23, Fig. 1, #1) for the detection of emitted radiofrequency (RF) signals (free induction decay [FID] signals: col. 19, lines 56-57, “‘RF’ transceiver #7 to detect the FID signal from the sample”) spontaneously (this limitation is interpreted as a recitation of intended use: the prior art structure is capable of performing the intended use with respect to chiral media that spin polarizes electrons flowing through said chiral media) emitted by an non-equilibrium population of electrons that are spin polarized (electron spin systems, col. 14, lines 4-7, o) corresponding to energy difference E of the transition (i.e. ħωo = E). This frequency is termed the Larmor frequency and is proportional to the strength of the applied field”; col. 2, lines 17-22, “If the spin system is then exposed to a relatively low intensity oscillating magnetic field perpendicular to the main field and produced by radiation at the Larmor frequency, generally radiofrequency [RF] radiation in conventional MRI, transitions between ground and excited spin states occur”; col. 2, lines 46-50, “free induction decay (FID) signals, have an amplitude proportional to the transverse magnetization [and hence generally to the original population difference between ground and excited spin states]”), comprising: 
a magnetic field (MF) source to apply an incident MF (electromagnet, col. 18, lines 26-31, Fig. 1, #3: col. 10, lines 29-46, “a primary magnet means capable of generating a uniform magnetic field … There will however normally be means for generating the magnetic field gradients which enable the FID signals from particular sites in the body”) to the chiral media (oxidation chain in cell mitochondria, col. 14, lines 4-7) for a predefined time period to shift the frequency and magnitude of the spontaneously emitted RF signals in line with Zeeman effect (col. 1, line 68 - col. 2, line 55; 
a receiver antenna (RF transceiver, col. 18, lines 34-35, Fig. 1, #7) tuned to the resonant frequency of the shifted emitted RF signals (col. 1, line 68 - col. 2, line 4, “the frequency (ωo) corresponding to energy difference E of the transition (i.e. ħωo = E). This frequency is termed the Larmor frequency and is proportional to the strength of the applied field”; col. 2, lines 46-50, “free induction decay (FID) signals, have an amplitude proportional to the transverse magnetization [and hence generally to the original population difference between ground and excited spin states]”) to passively (this limitation is interpreted as a recitation of intended use: the prior art structure is capable of performing the intended use with respect to chiral media that spin polarizes electrons flowing through said chiral media) detect and store the shifted emitted RF signals (col. 19, lines 56-57, “‘RF’ transceiver #7 to detect the FID signal from the sample,” such that RF transceiver #7 is tuned to the resonant/Larmor frequency of the FID signal) for medical use applications (col. 1, lines 8-30, “for the thermographic imaging of a subject, generally although not essentially a human or animal body”).
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the magnetic field source and receiver antenna of Leunbach are considered capable of performing the claimed intended use(s) with respect to a chiral media that spin polarizes electrons flowing through said chiral media.

Regarding claim(s) 3, Leunbach teaches a medical device (ESREMRI [electron spin resonance enhanced magnetic resonance imaging] apparatus, col. 18, lines 22-23, Fig. 1, #1) including an MF source RF’ transceiver #7 to detect the FID signal from the sample”) that are spontaneously (this limitation is interpreted as a recitation of intended use: the prior art structure is capable of performing the intended use with respect to chiral media that spin polarizes electrons flowing through said chiral media) emitted by a population of electrons that are spin polarized (electron spin systems, col. 14, lines 4-7, “Electron spin systems do occur naturally in the body, e.g. in substances synthesized in certain metabolic pathways such as the oxidation chain in the cell mitochondria, although normally at low concentration”; paramagnetic species, col. 5, lines 33-36, “exciting a coupled esr transition in a paramagnetic species naturally occurring in or introduced into the sample being imaged, which is generally but not essentially a human or animal subject”; paramagnetic substance, col. 13, lines 61-65, “The paramagnetic substance possessing the esr transitions which are excited by the second and higher radiations may be naturally present within the body being…imaged or, more usually, may be introduced thereinto as a contrast agent”) by flowing through chiral media (oxidation chain in cell mitochondria, col. 14, lines 4-7) as they relax from non-equilibrium to equilibrium (esr relaxation, col. 7, line 31; spin system equilibrium, col. 2, lines 4-16) while radiating at a frequency, under the influence of an ambient MF, determined by the Zeeman spin-flip energy of electrons (col. 1, line 68 - col. 2, line 55: col. 1, line 68 - col. 2, line 4, “the frequency (ωo) corresponding to energy difference E of the transition (i.e. ħωo = E). This frequency is termed the Larmor frequency and is proportional to the strength of the applied field”; col. 2, lines 17-22, “If the spin system is then exposed to a relatively low intensity oscillating magnetic field perpendicular to the main field and produced by radiation at the Larmor frequency, generally radiofrequency [RF] radiation in conventional MRI, transitions between ground and excited spin states 
selectively generate an external MF (col. 19, lines 11-14, “In operation the power supply to electromagnet #3 may be switched on or off depending on whether the apparatus is to be operated at ambient or higher magnetic fields”; col. 18, lines 26-31, “Power from DC supply #4 to the electromagnet #3 enables a primary magnetic field to be generated … electromagnet #3 is energised if imaging is to be effected in a generated primary magnetic field”) having a magnitude that induces spin polarized electrons at a higher state exposed to the external MF to acquire extra energy (col. 1, line 68 - col. 2, line 55: a magnetic field with a magnitude above zero will induce spin polarized electrons at a higher state exposed to the external MF to acquire extra energy, by virtue of the Zeeman effect, such that the prior art structure of Leunbach is capable of performing the intended use with respect to chiral media that spin polarizes electrons flowing through said chiral media); and 
direct the external MF at chiral media in a targeted region (col. 5, lines 45-47, “individual voxels within the body can be examined”; col. 8, lines 44-45, “Expose the body under magnetic field conditions for generating FID signals at that said site”; col. 13, lines 3-4, “the sample is placed in a magnetic field (the field direction being the Z direction)”) to cause a portion of the population of spin polarized electrons exposed to the external MF which acquire extra energy (discussed above) to use that extra energy, without any further external energy input, (this limitation is interpreted as a recitation of intended use: the prior art structure is capable of performing the intended use with respect to chiral media that spin polarizes electrons flowing through said chiral media) to radiate at a frequency appropriate for detection by the receiver antenna and correlated in frequency to the external MF, in line with Zeeman effect (col. 1, line 68 - col. 2, line 55: col. 1, o) corresponding to energy difference E of the transition (i.e. ħωo = E). This frequency is termed the Larmor frequency and is proportional to the strength of the applied field”; col. 2, lines 17-22, “If the spin system is then exposed to a relatively low intensity oscillating magnetic field perpendicular to the main field and produced by radiation at the Larmor frequency, generally radiofrequency [RF] radiation in conventional MRI, transitions between ground and excited spin states occur”; col. 2, lines 46-50, “free induction decay (FID) signals, have an amplitude proportional to the transverse magnetization [and hence generally to the original population difference between ground and excited spin states]”).
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the magnetic field source and receiver antenna of Leunbach are considered capable of performing the claimed intended use(s) with respect to a chiral media that spin polarizes electrons flowing through said chiral media.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leunbach (US 5,263,482) in view of Rozenfeld et al. (US 2014/0266202 - referred to as Rozenfeld).
Regarding claim(s) 2, Leunbach teaches a medical device (ESREMRI [electron spin resonance enhanced magnetic resonance imaging] apparatus, col. 18, lines 22-23, Fig. 1, #1) for passively (this limitation is interpreted as a recitation of intended use: the prior art structure is capable of performing the intended use with respect to chiral media that spin polarizes electrons flowing through said chiral media) detecting emitted RF signals (free induction decay [FID] signals: col. 19, lines 56-57, “‘RF’ transceiver #7 to detect the FID signal from the sample”) at a frequency of the order of Zeeman energy created by directing an MF (col. 1, line 68 - col. 2, line 55: col. 1, line 68 - col. 2, line 4, “the frequency (ωo) corresponding to energy difference E of the transition (i.e. ħωo = E). This frequency is termed the Larmor frequency and is proportional to the strength of the applied field”; col. 2, lines 17-22, “If the spin system is then exposed to a relatively low intensity oscillating magnetic field perpendicular to the main field and produced by radiation at the Larmor frequency, generally radiofrequency [RF] radiation in conventional MRI, transitions between ground and excited spin states occur”; col. 2, lines 46-50, “free induction decay (FID) signals, have an amplitude proportional to the transverse magnetization [and hence generally to the original population difference between ground and excited spin states]”) at spin polarized electrons (electron spin systems, col. 14, lines 4-7, “Electron spin systems do occur naturally in the body, e.g. in substances synthesized in certain metabolic pathways such as the oxidation chain in the cell mitochondria, 
means for generating and directing the MF at a targeted region (electromagnet, col. 18, lines 26-31, Fig. 1, #3: col. 10, lines 29-46, “a primary magnet means capable of generating a uniform magnetic field … There will however normally be means for generating the magnetic field gradients which enable the FID signals from particular sites in the body”; col. 19, lines 11-14, “In operation the power supply to electromagnet #3 may be switched on or off depending on whether the apparatus is to be operated at ambient or higher magnetic fields”) to induce emitted RF signals that are correlated in energy and frequency to the MF (col. 1, line 68 - col. 2, line 55: col. 1, line 68 - col. 2, line 4, “the frequency (ωo) corresponding to energy difference E of the transition (i.e. ħωo = E). This frequency is termed the Larmor frequency and is proportional to the strength of the applied field”; col. 2, lines 17-22, “If the spin system is then exposed to a relatively low intensity oscillating magnetic field perpendicular to the main field and produced by radiation at the Larmor frequency, generally radiofrequency [RF] radiation in conventional MRI, transitions between ground and excited spin states occur”; col. 2, lines 46-50, “free induction decay (FID) signals, have an amplitude proportional to the transverse magnetization [and hence generally to the original population difference between ground and excited spin states]”) without any external energy input (this limitation is interpreted as a recitation of intended use: the prior art structure is 
a receiver antenna (RF transceiver, col. 18, lines 34-35, Fig. 1, #7) to detect the emitted RF signals (col. 19, lines 56-57, “‘RF’ transceiver #7 to detect the FID signal from the sample”).
Leunbach does not explicitly teach means for tuning a receiver antenna to the resonant frequency of the emitted RF signal to detect the emitted RF signals.
In an analogous electron spin resonance field of endeavor, Rozenfeld teaches means for tuning a receiver antenna to the resonant frequency of the emitted RF signal to detect the emitted RF signals (near field antenna and controllable tuning circuitry, ¶ 0033 ¶ 0064 ¶ 0067: ¶ 0033, “controllable tuning circuitry configured and operable to adjust reactance of the antenna to frequencies of the signals received…by the antenna”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device as taught by Leunbach to comprise means for tuning a receiver antenna to the resonant frequency of the emitted RF signal to detect the emitted RF signals
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the magnetic field source and receiver antenna of Leunbach are considered capable of performing the claimed intended use(s) with respect to a chiral media that spin polarizes electrons flowing through said chiral media.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Turin’2014 incorporated by reference in the instant specification teaches electrons that are spin polarized by flowing through a chiral media (pg. E3531, “It has recently been shown that electrons traversing chiral materials can become spin-polarized in the direction of motion (85, 86). This spin polarization can reach 80% in thin layers of some biological materials, and even higher values may occur when electrons can interact with chiral materials over longer distances”).
Regarding claim(s) 1, Sato (US 2015/0346306) teaches a medical device (pulse detection apparatus, ¶ 0022-0026, Fig. 1, #1) for the detection of emitted radiofrequency (RF) signals (¶ 0026, “receiving radio wave”; ¶ 0023-0025, “pulse detection apparatus #1…uses a technique of ESP [Electron Spin Resonance]…The ESR is adapted to observe a resonance phenomenon generated in association with the transition of electron spins of an unpaired electrons in a substance”) spontaneously emitted by an non-equilibrium population of electrons that are spin polarized by flowing through a chiral media during the relaxation of the spin polarized electrons to equilibrium at a frequency corresponding to the Zeeman spin-flip energy of electrons under the influence of a magnetic field (this limitation is interpreted as a recitation of intended use: the 
a magnetic field (MF) source (magnet, ¶ 0026-0027, Fig. 1, #11) to apply an incident MF (¶ 0011, “magnet #11 applies a predetermined magnetic field to the body of the subject Sb”; ¶ 0027, “magnet #11 is used as the magnetic-field application unit”) to the chiral media (this limitation is interpreted as a recitation of intended use: the prior art structure is capable of performing the intended use with respect to chiral media that spin polarizes electrons flowing through said chiral media) for a predefined time period to shift the frequency and magnitude of the spontaneously emitted RF signals in line with Zeeman effect (Zeeman splitting, ¶ 0024, “When an unpaired electron in the substance is placed in a magnetic field…the energy level of the electron spin is split into two by the spin amount [the Zeeman splitting]”); and 
a receiver antenna (loop antenna, ¶ 0026, Fig. 2, #15R) tuned to the resonant frequency of the shifted emitted RF signals (frequency of the radio wave, ¶ 0026) to passively (this limitation is interpreted as a recitation of intended use: the prior art structure is capable of performing the intended use with respect to chiral media that spin polarizes electrons flowing through said chiral media) detect and store the shifted emitted RF signals (¶ 0026, “loop antenna #15R for receiving radio wave”) for medical use applications (pulse detection, ¶ 0007).
The following NPL references referred to as Holder’1985 and Holder’1987 
Holder, D.S. The potential use of electron spin resonance or impedance measurement to image neuronal electrical activity in the human brain [online]. Institution of Electrical Engineers (IEE), December 1985, International Conference on Electric and Magnetic Fields in Medicine and Biology (Conf. Publ. No. 257), pp. 143-147.  ISBN 0 85296320 3.

Holder, D.S. Feasibility of developing a method of imaging neuronal activity in the human brain: a theoretical review [online]. Medical & Biological Engineering & Computing, 

discuss a theoretical application of ESR for imaging neuronal activity in the human brain (Holder’1965, pgs. 143-144 on ESR) (Holder ‘1987, Section 3.2, Electron spin resonance [ESR], pg. 6 col. 2, “The way in which ESR could be used to measure neuronal firing has already been established in principle in vitro, and involves the use of a potential-sensitive spin label probe”; pg. 6 col. 2 – pg. 7 col. 1, “It thus appears that ESR imaging of neuronal activity is possible in principle but, clearly, the major problem is likely to be one of sensitivity”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/V. F./
Examiner, Art Unit 3793



/Angela M Hoffa/Primary Examiner, Art Unit 3799